Per Curiam,
(Thruston, J., absent.),
A witness, in his deposition,'stated that he heard a deceased person say that the ancestor was frpe.
- But the'Court (Thruston, J., absent,) permitted it to be read to the jury, as evidence that she was,in fact free, that is, that she was not actually holden in slavery.'
The Court
(Fitzhugh, J., absent,)
refused to instruct the jury that Jiam’s declarations, that the ancestor was a free woman, and sold only for seven years, were incompetent to prove the petitioner’s title to freedom; and instructed tfie jury that those declarations .were admissible evidence, to prove that she was a free ivoman.